Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed January 8, 2021 (see Remarks, pages 6-8) have been fully considered but they are not persuasive.
The applicant(s) argues on page 7 of the Remarks, 

“The Abstract of Ishida and paragraphs [0007] and [0008] of Ishida all describe setting a cookie in a browser of a client terminal (i.e., a first-party cookie), and do not discuss returning a fixed value cookie from a third-party domain to a computing device, and updating that third-party fixed value cookie to include user specific data. Further, paragraph [0043] discusses using the first-party cookie to distribute advertisements, without requiring use of a third-party cookie (e.g., such as the third-party fixed value cookie recited in the present claims). Further, paragraph [0221] discusses updating matching information 254 at advertisement network server 200, not updating a third-party fixed value cookie at a computing device as recited in the present claims.

Thus, none of the cited portions of Ishida teach updating a fixed value cookie returned from a third-party domain to include user specific data, as recited in Claim 1.”

	The examiner disagrees with the applicant’s assertion because such general assertion is based on piecemeal analysis of the rejection and references.  The rejection is based on the combinational teachings of Goldspink, Yeo, and Ishida (see Final office action filed October 9, 2020).  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
	Ishida explicitly teaches in the very least in paragraph [0007]: “One information processing system according to the present invention includes: means for setting, in a browser of a client terminal, a cookie on the domain of an advertising medium providing site containing a user identifier for identifying a user in response to a request from the client terminal… ”.
	For at least these reason, the rejection is maintained.


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
January 13, 2021